
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.52


Adobe Systems Incorporated
Deferred Compensation Plan

--------------------------------------------------------------------------------

Effective December 2, 2006
Amended and Restated Effective October 31, 2007

--------------------------------------------------------------------------------





Adobe Systems Incorporated
Deferred Compensation Plan

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


ARTICLE 1
 
Definitions
 
1
ARTICLE 2
 
Selection, Enrollment, Eligibility
 
6
2.1
 
Selection by Committee
 
6 2.2   Enrollment and Eligibility Requirements; Commencement of Participation  
6 2.3   Termination of a Participant's Eligibility   7
ARTICLE 3
 
Deferral Commitments/Company Contribution Amounts/Company Restoration Matching
Amounts /Vesting/Crediting/Taxes
 
7
3.1
 
Minimum Deferrals
 
7 3.2   Maximum Deferral   8 3.3   Election to Defer; Effect of Election Form  
8 3.4   Withholding and Crediting of Annual Deferral Amounts   9 3.5   Company
Contribution Amount   9 3.6   Company Restoration Matching Amount   10 3.7  
Crediting of Amounts after Benefit Distribution   10 3.8   Vesting   10 3.9  
Crediting/Debiting of Account Balances   11 3.10   FICA and Other Taxes   12
ARTICLE 4
 
Scheduled Distribution; Unforeseeable Financial Emergencies
 
13
4.1
 
Scheduled Distribution
 
13 4.2   Postponing Scheduled Distributions   13 4.3   Other Benefits Take
Precedence Over Scheduled Distributions   13 4.4   Withdrawal Payout/Suspensions
for Unforeseeable Financial Emergencies   14
ARTICLE 5
 
Change in Control Benefit
 
14
5.1
 
Change in Control Benefit
 
14 5.2   Payment of Change in Control Benefit   14
ARTICLE 6
 
Retirement Benefit
 
15
6.1
 
Retirement Benefit
 
15 6.2   Payment of Retirement Benefit   15
ARTICLE 7
 
Termination Benefit
 
15
7.1
 
Termination Benefit
 
15 7.2   Payment of Termination Benefit   15
ARTICLE 8
 
Disability Benefit
 
15
8.1
 
Disability Benefit
 
15 8.2   Payment of Disability Benefit   16


-1-

--------------------------------------------------------------------------------




ARTICLE 9
 
Death Benefit
 
16
9.1
 
Death Benefit
 
16 9.2   Payment of Death Benefit   16
ARTICLE 10
 
Beneficiary Designation
 
16
10.1
 
Beneficiary
 
16 10.2   Beneficiary Designation; Change; Spousal Consent   16 10.3  
Acknowledgement   16 10.4   No Beneficiary Designation   16 10.5   Doubt as to
Beneficiary   17 10.6   Discharge of Obligations   17
ARTICLE 11
 
Leave of Absence
 
17
11.1
 
Paid Leave of Absence
 
17 11.2   Unpaid Leave of Absence   17 11.3   Leaves Resulting in Separation
from Service   17
ARTICLE 12
 
Termination of Plan, Amendment or Modification
 
17
12.1
 
Termination of Plan
 
17 12.2   Amendment   18 12.3   Plan Agreement   18 12.4   Effect of Payment  
18
ARTICLE 13
 
Administration
 
18
13.1
 
Committee Duties
 
18 13.2   Administration Upon Change in Control   19 13.3   Agents   19 13.4  
Binding Effect of Decisions   19 13.5   Indemnity of Committee   19 13.6  
Employer Information   19
ARTICLE 14
 
Other Benefits and Agreements
 
20
14.1
 
Coordination with Other Benefits
 
20
ARTICLE 15
 
Claims Procedures
 
20
15.1
 
Presentation of Claim
 
20 15.2   Notification of Decision   20 15.3   Review of a Denied Claim   20
15.4   Decision on Review   21 15.5   Arbitration/Interest on Unpaid
Amounts/Controlling Law   21
ARTICLE 16
 
Trust
 
22
16.1
 
Establishment of the Trust
 
22 16.2   Interrelationship of the Plan and the Trust   22 16.3   Distributions
From the Trust   22

-2-

--------------------------------------------------------------------------------




ARTICLE 17
 
Miscellaneous
 
22
17.1
 
Status of Plan
 
22 17.2   Unsecured General Creditor   22 17.3   Employer's Liability   22 17.4
  Nonassignability   22 17.5   Not a Contract of Employment   23 17.6  
Furnishing Information   23 17.7   Terms   23 17.8   Captions   23 17.9  
Governing Law   23 17.10   Notice   23 17.11   Successors   23 17.12   Spouse's
Interest   23 17.13   Validity   24 17.14   Incompetent   24 17.15   Court Order
  24 17.16   Distribution in the Event of Income Inclusion Under 409A   24 17.17
  Deduction Limitation on Benefit Payments   24 17.18   Insurance   25

-3-

--------------------------------------------------------------------------------





Adobe Systems Incorporated
Deferred Compensation Plan
Master Plan Document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ADOBE SYSTEMS INCORPORATED
DEFERRED COMPENSATION PLAN


Effective December 2, 2006
Amended and Restated Effective October 31, 2007

Purpose

        The purpose of this Plan is to provide specified benefits to Directors
and a select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Adobe Systems Incorporated, a Delaware corporation, and its subsidiaries, if
any, that sponsor this Plan. This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA.


ARTICLE 1
Definitions


        For the purposes of this Plan, unless otherwise clearly apparent from
the context, the following phrases or terms shall have the following indicated
meanings:

1.1"Account Balance" shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant's Annual Accounts.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.

1.2"Annual Account" shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the following amount: (i) the sum of the
Participant's Annual Deferral Amount, Company Contribution Amount and Company
Restoration Matching Amount for any one Plan Year, plus (ii) amounts credited or
debited to such amounts pursuant to this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Annual Account for such Plan Year. The Annual Account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

1.3"Annual Deferral Amount" shall mean that portion of a Participant's Base
Salary, Bonus, Commissions, Performance Shares, Restricted Stock Units, and
Director Fees that a Participant defers in accordance with Article 3 for any one
Plan Year, without regard to whether such amounts are withheld and credited
during such Plan Year. In the event of a Participant's Retirement, Disability,
death or Termination of Employment prior to the end of a Plan Year, such year's
Annual Deferral Amount shall be the actual amount withheld prior to such event.

1.4"Annual Installment Method" shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the vested portion
of each Annual Account shall be calculated as of the close of business on or
around the Participant's Benefit Distribution Date, as determined by the
Committee in its sole discretion, and (ii) for remaining annual installments,
the vested portion of each applicable Annual Account shall be calculated on
every anniversary of such calculation date, as applicable. Each annual
installment shall be calculated by multiplying this balance by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual

-1-

--------------------------------------------------------------------------------



payments due to the Participant. By way of example, if the Participant elects a
ten year Annual Installment Method as the form of Retirement Benefit for an
Annual Account, the first payment shall be 1/10 of the vested balance of such
Annual Account, calculated as described in this definition. The following year,
the payment shall be 1/9 of the vested balance of such Annual Account,
calculated as described in this definition.

1.5"Base Salary" shall mean the annual cash compensation from an Employer
relating to services performed during any calendar year. It shall be limited to
base pay earned during any calendar year and shall exclude: Commissions;
distributions from nonqualified deferred compensation plans; bonuses; overtime;
fringe benefits; stock options; employee stock purchase plan benefits; lump sum
cash payout of paid time off in the case of Participants incurring a separation
from service on account of Termination of Employment, Retirement, Disability, or
death; relocation expenses; incentive payments; non-monetary awards; Director
Fees and other fees; and automobile and other allowances paid to a Participant
for employment services rendered (whether or not such allowances are included in
the Employee's gross income). Base Salary shall be calculated before reduction
for compensation voluntarily deferred or contributed by the Participant and not
otherwise included in the Participant's income because of Code Sections 125,
402(e)(3), 402(h), or 403(b) pursuant to plans established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee. Base Salary shall be reduced by Participant
contributions under this Plan.

1.6"Beneficiary" shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 10, that are entitled to receive
benefits under this Plan upon the death of a Participant.

1.7"Beneficiary Designation Form" shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.8"Benefit Distribution Date" shall mean a date that triggers distribution of a
Participant's vested benefits. A Benefit Distribution Date for a Participant
shall be determined upon the occurrence of any one of the following:

(a)If the Participant Retires, the Benefit Distribution Date for his or her
vested Account Balance shall be (i) the last day of the six-month period
immediately following the date on which the Participant Retires if the
Participant is a Key Employee, and (ii) for all other Participants, the date on
which the Participant Retires; provided, however, in the event the Participant
changes the Retirement Benefit election for one or more Annual Accounts in
accordance with Section 6.2(b), the Benefit Distribution Date for such Annual
Account(s) shall be postponed in accordance with such Section 6.2(b); or

(b)If the Participant experiences a Termination of Employment, the Benefit
Distribution Date for his or her vested Account Balance shall be (i) the last
day of the six-month period immediately following the date on which the
Participant experiences a Termination of Employment if the Participant is a Key
Employee, and (ii) for all other Participants, the date on which the Participant
experiences a Termination of Employment; or

(c)If the Participant dies prior to the complete distribution of his or her
vested Account Balance, the Participant's Benefit Distribution Date shall be the
date on which the Committee is provided with proof that is satisfactory to the
Committee of the Participant's death; or

(d)If the Participant becomes Disabled, the Participant's Benefit Distribution
Date shall be the date on which it is determined that the Participant has become
Disabled; or

(e)If (i) a Change in Control occurs with respect to a Participant prior to the
Participant's Termination of Employment, Retirement, death or Disability, and
(ii) the Participant has

-2-

--------------------------------------------------------------------------------



elected to receive a Change in Control Benefit as set forth in Article 5, the
Participant's Benefit Distribution Date shall be the date on which the Change in
Control occurs, as determined by the Committee in its sole discretion.

1.9"Board" shall mean the board of directors of the Company.

1.10"Bonus" shall mean any compensation, in addition to Base Salary and
Commissions from an Employer, earned by a Participant for services rendered
during an Employer's fiscal year or such other period provided under any
Employer's Annual Incentive Plan, Profit Sharing Plan, or any other cash
incentive arrangement designated by the Committee, as further described on an
Election Form approved by the Committee in its sole discretion.

1.11"Change in Control" shall mean any "change in control event" as defined in
accordance with Treasury guidance and Regulations related to Code Section 409A.
Effective January 1, 2008, "Change in Control" shall not include a "change in
control event" with respect to an entity other than the Company, nor shall it
include any "change in the effective control of a corporation" under Treasury
Regulations Section 1.409A-3(i)(5)(vi)(A)(i) in which a person or group acquires
less than fifty percent (50%) of the voting power of the stock of the Company.

1.12"Change in Control Benefit" shall have the meaning set forth in Article 5.

1.13"Claimant" shall have the meaning set forth in Section 15.1.

1.14"Code" shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

1.15"Commissions" shall mean the commissions otherwise payable to a Participant
under an Employer sales incentive plan absent a deferral under this Plan.

1.16"Committee" shall mean the committee described in Article 13.

1.17"Company" shall mean Adobe Systems Incorporated, a Delaware corporation, and
any successor to all or substantially all of the Company's assets or business.

1.18"Company Contribution Amount" shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.5.

1.19"Company Restoration Matching Amount" shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.6.

1.20"Death Benefit" shall mean the benefit set forth in Article 9.

1.21"Director" shall mean any member of the Board.

1.22"Director Fees" shall mean the annual fees earned by a Director, including
retainer fees and meeting fees, as compensation for serving on the Board.

1.23"Disability" or "Disabled" shall mean that a Participant is (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Participant's Employer.

1.24"Disability Benefit" shall mean the benefit set forth in Article 8.

1.25"Election Form" shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

1.26"Employee" shall mean a person who is an employee of any Employer.

-3-

--------------------------------------------------------------------------------



1.27"Employer(s)" shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

1.28"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

1.29"First Plan Year" shall mean the period beginning January 1, 2007 and ending
December 31, 2007; provided that, the Committee may determine, in its
discretion, an earlier beginning date for the First Plan Year.

1.30"401(k) Plan" shall mean, with respect to an Employer, a plan qualified
under Code Section 401(a) that contains a cash or deferral arrangement described
in Code Section 401(k), adopted by the Employer, as it may be amended from time
to time, or any successor thereto.

1.31"Key Employee" shall mean any Participant who is a "key employee" (as
defined in Code Section 416(i) without regard to paragraph (5) thereof) of any
Employer which is a corporation whose stock is publicly traded on an established
securities market or otherwise, as determined by the Committee in accordance
with Code Section 409A and related Treasury guidance and Regulations.

1.32"Participant" shall mean any Employee or Director (i) who is selected to
participate in the Plan, (ii) who submits an executed Plan Agreement, Election
Form and Beneficiary Designation Form, which are accepted by the Committee, and
(iii) whose Plan Agreement has not terminated.

1.33"Performance Shares" shall mean the restricted stock units awarded to
selected Participants designed to vest based on one or more performance
criteria, which units shall be settled by the delivery of Company stock unless
deferral of payout is made pursuant to this Plan.

1.34"Plan" shall mean the Adobe Systems Incorporated Deferred Compensation Plan,
which shall be evidenced by this instrument and by each Plan Agreement, as they
may be amended from time to time.

1.35"Plan Agreement" shall mean a written agreement, as may be amended from time
to time, which is entered into by and between an Employer and a Participant.
Each Plan Agreement executed by a Participant and the Participant's Employer
shall provide for the entire benefit to which such Participant is entitled under
the Plan; should there be more than one Plan Agreement, the Plan Agreement
bearing the latest date of acceptance by the Employer shall supersede all
previous Plan Agreements in their entirety and shall govern such entitlement.
The terms of any Plan Agreement may be different for any Participant, and any
Plan Agreement may provide additional benefits not set forth in the Plan or
limit the benefits otherwise provided under the Plan; provided, however, that
any such additional benefits or benefit limitations must be agreed to by the
Employer, the Participant, and the Company.

1.36"Plan Year" shall mean a period beginning on January 1 of each calendar year
and continuing through December 31 of such calendar year.

1.37"Restricted Stock Units" shall mean the restricted stock units awarded to
selected Participants designed to vest based on the passage of time, which units
shall be settled by the delivery of Company stock unless deferral of payout is
made pursuant to this Plan.

1.38"Retirement", "Retire(s)" or "Retired" shall mean (1) with respect to an
Employee who is not then a Director, separation from service with all Employers
for any reason other than a leave of absence, death or Disability, as determined
in accordance with Code Section 409A and related Treasury guidance and
Regulations, on or after the attainment of age 55 with ten Years of Service; and
(2) with respect to a Director who is not then an Employee, separation from
service as a Director with all Employers with respect to individuals who serve
as both an Employee and Director, or who may change status between the two,
whether there has been a separation from

-4-

--------------------------------------------------------------------------------



service upon a Retirement shall be determined under the applicable Treasury
guidance and Regulations under Code Section 409A.

1.39"Retirement Benefit" shall mean the benefit set forth in Article 6.

1.40"Scheduled Distribution" shall mean the distribution set forth in
Section 4.1.

1.41"Terminate the Plan", "Termination of the Plan" shall mean a determination
that (i) all Participants (or all Participants of one or more Employers) shall
no longer be eligible to participate in the Plan, (ii) all deferral elections
for such Participants shall terminate, and (iii) such Participants shall no
longer be eligible to receive Employer contributions under this Plan.

1.42"Termination Benefit" shall mean the benefit set forth in Article 7.

1.43"Termination of Employment" shall mean the separation from service with all
Employers, voluntarily or involuntarily, for any reason other than Retirement,
Disability, death or an authorized leave of absence, as determined in accordance
with Code Section 409A and related Treasury guidance and Regulations. With
respect to individuals who serve as both an Employee and a Director, or who may
change status between the two, whether there has been a separation from service
shall be determined under the applicable Treasury guidance and Regulations under
Code Section 409A.

1.44"Trust" shall mean one or more trusts established by the Company in
accordance with Article 16.

1.45"Unforeseeable Emergency" shall mean a severe financial hardship as defined
in Treasury Regulations Section 1.409A-3(i)(3)(ii). Accordingly, without further
limiting the definition, an unforeseeable emergency shall include a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant's spouse, the Participant's Beneficiary, or the
Participant's dependent (as defined in Code Section 152, without regard to Code
Section 152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant's property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. For
example, the imminent foreclosure of or eviction from the Participant's primary
residence may constitute an unforeseeable emergency. In addition, the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication, may constitute an unforeseeable
emergency. Finally, the need to pay for the funeral expenses of a spouse, a
Beneficiary, or a dependent (as defined in Code Section 152, without regard to
Code Section 152(b)(1), (b)(2), and (d)(1)(B)) may also constitute an
unforeseeable emergency. The determination of whether an "Unforeseeable
Emergency" exists shall be determined in the sole discretion of the Committee.

1.46"Years of Service" shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee's date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. The Committee shall make a determination as to
whether any partial year of employment shall be counted as a Year of Service.
The Committee, in its complete discretion, may determine that, in addition to
employment described in the preceding two sentences, employment may be counted
toward the computation of Years of Service if it is either (a) employment with a
subsidiary that is not an Employer or (2) employment with a company that has
been in whole or part acquired by the Company or a subsidiary of the Company
through merger, purchase of assets, or other form of reorganization.

-5-

--------------------------------------------------------------------------------






ARTICLE 2
Selection, Enrollment, Eligibility


2.1Selection by Committee.    Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.

2.2Enrollment and Eligibility Requirements; Commencement of Participation.

(a)As a condition to participation, each Director or selected Employee who is
eligible to participate in the Plan effective as of the first day of a Plan Year
shall complete, execute and return to the Committee a Plan Agreement, an
Election Form and a Beneficiary Designation Form, prior to the first day of such
Plan Year, or such other earlier deadline (such as prior to the first day of the
Company's fiscal year) as may be established by the Committee in its sole
discretion. In addition, the Committee shall establish from time to time such
other enrollment requirements as it determines, in its sole discretion, are
necessary. With respect to the First Plan Year, each Director or selected
Employee must complete these requirements within 30 days of the date on which
such Director or Employee becomes eligible to participate in the Plan, or within
such other earlier deadline as may be established by the Committee, in its sole
discretion, in order to participate for that Plan. Except as provided in
Section 2.2(b) below, with respect to any Plan Year after the First Plan Year,
each Director or selected Employee must complete these requirements prior to the
first day of such Plan Year, or such other earlier deadline (such as prior to
the first day of the Company's fiscal year) as may be established by the
Committee in its sole discretion.

(b)A Director or selected Employee who first becomes eligible to participate in
this Plan after the first day of a Plan Year must complete these requirements
within 30 days after he or she first becomes eligible to participate in the
Plan, or within such other earlier deadline as may be established by the
Committee, in its sole discretion, in order to participate for that Plan Year.
In such event, such person's participation in this Plan shall not commence
earlier than the date determined by the Committee pursuant to Section 2.2(c) and
such person shall not be permitted to defer under this Plan any portion of his
or her Base Salary, Bonus and/or Director Fees that are paid with respect to
services performed prior to his or her participation commencement date, except
to the extent permissible under Code Section 409A and related Treasury guidance
or Regulations.

(c)Each Director or selected Employee who is eligible to participate in the Plan
shall commence participation in the Plan on the date that the Committee
determines, in its sole discretion, that the Director or Employee has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period. Notwithstanding the foregoing, the Committee shall process such
Participant's deferral election as soon as administratively practicable after
such deferral election is submitted to and accepted by the Committee.

(d)If a Director or an Employee fails to meet all requirements contained in this
Section 2.2 within the period required, that Director or Employee shall not be
eligible to participate in the Plan during such Plan Year.

(e)If, pursuant to Section 3.3(c), the Committee determines that an election may
be made to defer the payment of performance-based compensation no later than six
months before the end of the performance service period, the Committee may
adjust the deadline for the submission of enrollment forms to reflect its
determination. In particular, the Committee may determine that the enrollment
deadlines with respect to the Annual Incentive Plan shall be

-6-

--------------------------------------------------------------------------------



measured with respect to the date ending six months before the end of the
Company's fiscal year and that the timing deadlines with respect to the
submission of forms with respect to the deferral of compensation under the
Annual Incentive Plan shall be measured solely with respect to the date ending
six months before the end of the Company's fiscal year.

2.3Termination of a Participant's Eligibility.    If the Committee determines
that an Employee Participant no longer qualifies as a member of a select group
of management or highly compensated employees, as membership in such group is
determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA,
or that the inclusion of Directors in this Plan could jeopardize the status of
this Plan as a plan intended to be "unfunded" and "maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees" within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1), the Committee shall have the right, in
its sole discretion, to (i) terminate any deferral election the Participant has
made for the remainder of the Plan Year in which the Committee makes such
determination, (ii) prevent the Participant from making future deferral
elections, and/or (iii) take further action that the Committee deems
appropriate. Notwithstanding the foregoing, in the event of a Termination of the
Plan, the termination of the affected Participant's eligibility for
participation in the Plan shall not be governed by this Section 2.3, but rather
shall be governed by Section 12.1. In the event that a Participant is no longer
eligible to defer compensation under this Plan, the Participant's Account
Balance shall continue to be governed by the terms of this Plan until such time
as the Participant's Account Balance is paid in accordance with the terms of
this Plan.


ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/Vesting/Crediting/Taxes


3.1Minimum Deferrals.

(a)Annual Deferral Amount.    For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Commissions, Bonus,
Performance Shares, Restricted Stock Units, and/or Director Fees in the
following permissible amounts for each deferral elected:


Deferral


--------------------------------------------------------------------------------

  Permissible Amount


--------------------------------------------------------------------------------

Base Salary   1% minimum Commissions   1% minimum Bonus   1% minimum Performance
Shares   Either 0% or 100% per vesting tranche Restricted Stock Units   Either
0% or 100% per vesting tranche Director Fees   5% minimum

In addition to the permissible amounts set forth above, the Committee may
determine in its discretion that elections to defer Base Salary, Commissions,
Performance Shares, Restricted Stock Units, or Bonuses shall only be effective
to the extent that a specified minimum dollar amount of Base Salary,
Commissions, Performance Shares, Restricted Stock Units, or Bonus is expected to
be deferred; for example, the Committee may determine that an election to defer
a portion of a Participant's Bonus under the Annual Incentive Plan shall only be
effective if a minimum amount, such as $2,000, is expected to be deferred. If
the Committee determines, in its sole discretion, prior to the beginning of a
Plan Year that a Participant has made an election for less than the stated
minimum amounts, or in an otherwise impermissible amount, or if no election is
made, the amount deferred shall be zero. If the Committee determines, in its
sole discretion, at any time after the beginning of a Plan Year that a
Participant has

-7-

--------------------------------------------------------------------------------



deferred less than the stated minimum amounts, or in an otherwise impermissible
amount, for that Plan Year, any amount credited to the Participant's applicable
Annual Account as the Annual Deferral Amount for that Plan Year shall be
distributed to the Participant within 60 days after the last day of the Plan
Year in which the Committee determination was made.

(b)Participation After Commencement of Plan Year.    Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, unless the Committee establishes different proration rules, any
minimum Annual Deferral Amount shall be an amount equal to any minimum
established by the Plan or the Committee multiplied by a fraction, the numerator
of which is the number of complete months remaining in the Plan Year and the
denominator of which is 12.



3.2Maximum Deferral.

(a)Annual Deferral Amount.    For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Commissions, Bonus,
Performance Shares, Restricted Stock Units, and/or Director Fees up to the
following permissible percentages for each deferral elected, provided that, if
necessary for the purpose of allowing enough remaining undeferred compensation
to fund any necessary withholdings for taxes or benefits, the Committee may, in
its sole discretion, establish lesser amounts for one or more classes of
Participants:


Deferral


--------------------------------------------------------------------------------

  Permissible Percentage


--------------------------------------------------------------------------------

Base Salary   75% maximum Commissions   100% maximum Bonus   100% maximum
Performance Shares   Either 0% or 100% per vesting tranche Restricted Stock
Units   Either 0% or 100% per vesting tranche Director Fees   100% maximum

(b)Short Plan Year.    Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the maximum Annual
Deferral Amount shall be limited to the amount of compensation not yet earned by
the Participant as of the date the Participant submits a Plan Agreement and
Election Form to the Committee for acceptance, except to the extent permissible
under Code Section 409A and related Treasury guidance or Regulations.



3.3Election to Defer; Effect of Election Form.

(a)First Plan Year.    In connection with a Participant's commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.

(b)Subsequent Plan Years.    For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
a new Election Form to the Committee, in accordance with its rules and
procedures, before the end of the Company's fiscal year preceding the Plan Year
for which the election is made, or before such other deadline established by the
Committee to the extent such other deadline complies with the requirements of
Code Section 409A and related Treasury guidance. If no such Election Form is
timely delivered for a Plan Year, the Annual Deferral Amount shall be zero for
that Plan Year.

-8-

--------------------------------------------------------------------------------



(c)Performance-Based Compensation.    Notwithstanding the foregoing, the
Committee may, in its sole discretion, determine that an irrevocable deferral
election pertaining to performance-based compensation may be made by the
Participant's timely delivering an Election Form to the Committee, in accordance
with its rules and procedures, no later than six 6 months before the end of the
performance service period. "Performance-based compensation" shall be
compensation from an Employer based on services performed over a period of at
least 12 months, in accordance with Code Section 409A and related Treasury
guidance or Regulations. Beginning January 1, 2008 (or such other effective date
of the final Treasury Regulations), the definition of "performance-based
compensation" in the final Treasury Regulations shall govern.

(d)Transition Rules.    Notwithstanding the other provisions of this
Section 3.3, the Committee may, in its sole discretion, permit deferrals
pursuant to irrevocable deferral elections as permitted in the transition
guidance established by the Internal Revenue Service under Code Section 409A.



3.4Withholding and Crediting of Annual Deferral Amounts.

(a)For each Plan Year, the Base Salary portion of the Annual Deferral Amount
shall be withheld from each regularly scheduled Base Salary payment in equal
amounts, as adjusted from time to time for increases and decreases in Base
Salary. The Bonus, Commission, Performance Shares, Restricted Stock Units,
and/or Director Fees portion of the Annual Deferral Amount shall be withheld at
the time these amounts are or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself. Annual Deferral Amounts
shall be credited to the Participant's Annual Account for such Plan Year at the
time such amounts would otherwise have been paid to the Participant.

(b)Notwithstanding any provision or election under this Plan to the contrary, if
necessary to comply with Code Section 409A or to facilitate administration of
the Company's payroll system, the Committee, in its sole discretion, may choose
to either (i) not withhold from Base Salary during any payroll period in which
any portion of such Base Salary relates to services performed in a prior Plan
Year, or (ii) withhold from Base Salary during any payroll period in which any
portion of such Base Salary relates to services performed in a prior Plan Year
in accordance with the Participant's deferral election submitted for the prior
Plan Year. Accordingly, in order to carry out the intent of this provision, the
Committee may adjust a Participant's Base Salary deferral election submitted
pursuant to this Article 3.

3.5Company Contribution Amount.

(a)An Employer is not generally required to make Employer Contributions to this
Plan. Employer Contributions may be made, however, as provided under the
following subsections of this section and Section 3.6.

(b)For each Plan Year, an Employer may be required to credit amounts to a
Participant's Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant's Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant's Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.

(c)For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it decides, in its discretion, to contribute to
any Participant's Annual Account under this Plan, which amount shall be part of
the Participant's Company Contribution Amount for that Plan Year. The amount so
credited to a Participant may be smaller or larger than the amount credited to
any other Participant, and the amount credited to any Participant for a

-9-

--------------------------------------------------------------------------------



Plan Year may be zero, even though one or more other Participants receive a
Company Contribution Amount for that Plan Year. The Company Contribution Amount
described in this Section 3.5(c), if any, shall be credited to the Participant's
Annual Account for the applicable Plan Year on a date or dates to be determined
by the Committee, in its sole discretion.

3.6Company Restoration Matching Amount.    A Participant's Company Restoration
Matching Amount for any Plan Year shall be an amount, which is determined by the
Committee to make up for a reduction in the Participant's match in the 401(k)
Plan for the Plan Year, if any, due to the Participant's deferral of Base
Salary, Commissions, and Bonus into this Plan for the Plan Year. In order to be
eligible for a Company Restoration Matching Amount, a Participant must
contribute the maximum amount that he or she is eligible to contribute to the
401(k) Plan year that corresponds to the Plan Year of this Plan. The amount of
the Company Restoration Matching Amount shall be computed by determining the
increase in the Participant's eligible compensation (the "Increase") under the
401(k) Plan for the Plan Year that would have occurred, absent the Participant's
election to participate in this Plan; the Company Restoration Matching Amount
equals the additional matching contribution to the 401(k) Plan that would have
occurred if the Participant's eligible compensation had been increased by the
Increase and the Participant had deferred that portion of the Increase into the
401(k) Plan that would have resulted in the maximum matching contribution by the
Company with respect to the Increase. For example, if (a) the maximum eligible
compensation under the 401(k) Plan for a Plan Year is $210,000, (b) the Company
matches 50% of the first 6% of eligible compensation contributed by a
Participant, and (c) eligible compensation under the 401(k) Plan is reduced to
$170,000 because of a Participant's election under this Plan, the Company
Restoration Matching Amount would be $1200 (50% of 6% of $40,000). The
Participant's Company Restoration Matching Amount, if any, shall be credited to
the Participant's Annual Account for the applicable Plan Year on a date or dates
to be determined by the Committee, in its sole discretion.

3.7Crediting of Amounts after Benefit Distribution.    Notwithstanding any
provision in this Plan to the contrary, should the complete distribution of a
Participant's vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, (ii) the Company Contribution Amount, or
(iii) the Company Restoration Matching Amount, would otherwise be credited to
the Participant's Account Balance, such amounts shall not be credited to the
Participant's Account Balance, but shall be paid to the Participant in a manner
determined by the Committee, in its sole discretion.

3.8Vesting.

(a)A Participant shall at all times be 100% vested in his or her deferrals of
Base Salary, Commissions, Performance Shares, Restricted Stock Units, Bonus and
Director's Fees.

(b)A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Contribution Amounts, plus amounts credited or
debited on such amounts (pursuant to Section 3.9), in accordance with the
vesting schedule(s) set forth in his or her Plan Agreement, employment agreement
or any other agreement entered into between the Participant and his or her
Employer. If not addressed in such agreements, a Participant shall vest in the
portion of his or her Account Balance attributable to any Company Contribution
Amounts, plus amounts credited or debited on such amounts (pursuant to
Section 3.9), in accordance with the vesting schedule declared by the Committee
in its sole discretion.

(c)A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts, plus amounts credited
or debited on such amounts (pursuant to Section 3.9), only to the extent that
the Participant would be vested in such

-10-

--------------------------------------------------------------------------------



amounts under the provisions of the 401(k) Plan, as determined by the Committee
in its sole discretion.

3.9Crediting/Debiting of Account Balances.    In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant's Account Balance in accordance with the following rules:

(a)Measurement Funds.    The Committee shall select from time to time certain
mutual funds, insurance company separate accounts, indexed rates or other
methods (the "Measurement Funds") for purposes of crediting or debiting
additional amounts to Participants' Account Balances. The Committee may
discontinue, substitute or add a Measurement Fund, provided however, that any
decision to retain, discontinue or substitute a Measurement Fund shall be made
in good faith. Any discontinuance of a Measurement Fund will take effect not
earlier than the first day of the first calendar quarter that begins at least
30 days after the day on which the Committee gives Participants advance written
notice of such change, unless such advance notice cannot be given due to reasons
beyond the control of the Company or the Committee, in which case notice of the
change shall be given as soon as administratively practical.

(b)Company Stock Fund.    With respect to the deferral of Performance Shares and
Restricted Stock Units, unless otherwise specifically provided by the Committee,
deferrals may be only credited to a Measurement Fund denominated in units of
common stock of the Company, and distributions from such fund shall only be made
in shares of such stock.

(c)Election of Measurement Funds.    A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3 above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.9(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant's
Account Balance shall automatically be allocated into a default Measurement Fund
which is selected by the Committee and identified prior to such allocation in
Plan communication materials. A Participant may (but is not required to) elect,
by submitting an Election Form to the Committee that is accepted by the
Committee or by any other procedure approved by the Committee, to add or delete
one or more Measurement Fund(s) to be used to determine the amounts to be
credited or debited to the Participant's Account Balance, or to change the
portion of the Participant's Account Balance allocated to each previously or
newly elected Measurement Fund. If an election is made in accordance with the
previous sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence.

(d)Proportionate Allocation.    In making any election described in
Section 3.9(c) above, the Participant shall specify on the Election Form, in
increments of one percent (1%), the percentage of his or her Account Balance or
Measurement Fund, as applicable, to be allocated/reallocated.

(e)Crediting or Debiting Method.    The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant's Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.

(f)No Actual Investment.    Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes

-11-

--------------------------------------------------------------------------------



only, and a Participant's election of any such Measurement Fund, the allocation
of his or her Account Balance thereto, the calculation of additional amounts and
the crediting or debiting of such amounts to a Participant's Account Balance
shall not be considered or construed in any manner as an actual investment of
his or her Account Balance in any such Measurement Fund. In the event that the
Company or the Trustee (as that term is defined in the Trust), in its own
discretion, decides to invest funds in any or all of the investments on which
the Measurement Funds are based, no Participant shall have any rights in or to
such investments themselves. Without limiting the foregoing, a Participant's
Account Balance shall at all times be a bookkeeping entry only and shall not
represent any investment made on his or her behalf by the Company or the Trust;
the Participant shall at all times remain an unsecured creditor of the Company.

3.10FICA and Other Taxes.

(a)Annual Deferral Amounts.    For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant's Employer(s) shall
withhold from that portion of the Participant's Base Salary and/or Bonus Amounts
that is not being deferred, in a manner determined by the Employer(s), the
Participant's share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Committee may reduce the Annual Deferral Amount in
order to comply with this Section 3.10.

(b)Company Restoration Matching Amounts and Company Contribution
Amounts.    When a Participant becomes vested in a portion of his or her Account
Balance attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts, the Participant's Employer(s) shall withhold from that
portion of the Participant's Base Salary and/or Bonus that is not deferred, in a
manner determined by the Employer(s), the Participant's share of FICA and other
employment taxes (or other required withholdings) on such amounts. If necessary,
the Committee may reduce the vested portion of the Participant's Company
Restoration Matching Amount or Company Contribution Amount, as applicable, in
order to comply with this Section 3.10.

(c)Distributions.    The Participant's Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

-12-

--------------------------------------------------------------------------------








ARTICLE 4
Scheduled Distribution; Unforeseeable Financial Emergencies


4.1Scheduled Distribution.    In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution, in the form of a lump sum payment, from the Plan with
respect to all or a portion of the Annual Deferral Amount. The Scheduled
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Deferral Amount the Participant elected to have
distributed as a Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.9 above on that amount, calculated as of the close
of business on or around the date on which the Scheduled Distribution becomes
payable, as determined by the Committee in its sole discretion. Subject to the
other terms and conditions of this Plan, each Scheduled Distribution elected
shall be paid out (a) with respect to amounts not attributable to Restricted
Stock Units or Performance Shares, during a 60 day period commencing immediately
after the first day of any month designated by the Participant, and (b) with
respect to the portion of the Annual Deferral Amount relating to Performance
Shares and Restricted Stock Units, at the time determined by the Committee
during the Plan Year designated by the Participant (the "Scheduled Distribution
Date"). In any event, the Plan Year designated by the Participant must be at
least three Plan Years after the end of the Plan Year to which the Participant's
deferral election described in Section 3.3 relates. By way of example, if a
Scheduled Distribution is elected for Annual Deferral Amounts that are earned in
the Plan Year commencing January 1, 2007, the earliest Scheduled Distribution
Date that may be designated by a Participant would be January 1, 2011, and the
Scheduled Distribution would become payable pursuant to the rules of this
Section 4.1 with respect to such Scheduled Distribution Date.

4.2Postponing Scheduled Distributions.    A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a 60 day period commencing immediately after an allowable alternative
distribution date designated by the Participant in accordance with this
Section 4.2. In order to make this election, the Participant must submit a new
Scheduled Distribution Election Form to the Committee in accordance with the
following criteria:

(a)Such Scheduled Distribution Election Form must be submitted to and accepted
by the Committee in its sole discretion at least 12 months prior to the
Participant's previously designated Scheduled Distribution Date;

(b)The new Scheduled Distribution Date selected by the Participant must be the
first day of a Plan Year, and must be at least five years after the previously
designated Scheduled Distribution Date; and

(c)The election of the new Scheduled Distribution Date shall have no effect
until at least 12 months after the date on which the election is made.

4.3Other Benefits Take Precedence Over Scheduled Distributions.    Should a
Benefit Distribution Date occur that triggers a benefit under Articles 5, 6, 7,
8, or 9, any Annual Deferral Amount that is subject to a Scheduled Distribution
election under Section 4.1 shall not be paid in accordance with Section 4.1, but
shall be paid in accordance with the other applicable Article. Notwithstanding
the foregoing, the Committee shall interpret this Section 4.3 in a manner that
is consistent with Code Section 409A and other applicable tax law, including but
not limited to Treasury guidance and Regulations issued after the effective date
of this Plan.

-13-

--------------------------------------------------------------------------------



4.4Unforeseeable Emergencies.

(a)If the Participant experiences an Unforeseeable Emergency, the Participant
may petition the Committee to receive a partial or full payout from the Plan,
subject to the provisions set forth below.

(b)The payout, if any, from the Plan shall not exceed the lesser of (i) the
Participant's vested Account Balance, calculated as of the close of business on
or around the date on which the amount becomes payable, as determined by the
Committee in its sole discretion, or (ii) the amount necessary to satisfy the
Unforeseeable Emergency, plus amounts necessary to pay Federal, state, or local
income taxes or penalties reasonably anticipated as a result of the
distribution. Notwithstanding the foregoing, a Participant may not receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant's assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.

(c)If the Committee, in its sole discretion, approves a Participant's petition
for payout from the Plan, the Participant shall receive a payout from the Plan
within 60 days of the date of such approval, and the Participant's deferral
election for that year under the Plan shall be terminated as of the date of such
approval.

(d)In addition, a Participant's deferral elections under this Plan shall be
terminated to the extent the Committee determines, in its sole discretion, that
termination of such Participant's deferral elections is required pursuant to
Treas. Reg. §1.401(k)-1(d)(3) for the Participant to obtain a hardship
distribution from an Employer's 401(k) Plan. If the Committee determines, in its
sole discretion, that a termination of the Participant's deferrals is required
in accordance with the preceding sentence, the Participant's deferrals shall be
terminated as soon as administratively practicable following the date on which
such determination is made.

(e)Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to a payout and/or termination of deferrals under this Section 4.4 in a
manner that is consistent with Code Section 409A and related Treasury guidance
and Regulations.


ARTICLE 5
Change in Control Benefit


5.1Change in Control Benefit.    A Participant, in connection with his or her
commencement of participation in the Plan, shall irrevocably elect on an
Election Form whether to (i) receive a Change in Control Benefit upon the
occurrence of a Change in Control, which shall be equal to the Participant's
vested Account Balance, calculated as of the close of business on or around the
Participant's Benefit Distribution Date, as determined by the Committee in its
sole discretion, or (ii) to have his or her Account Balance remain in the Plan
upon the occurrence of a Change in Control and to have his or her Account
Balance remain subject to the terms and conditions of the Plan. If a Participant
does not make any election with respect to the payment of the Change in Control
Benefit, then such Participant's Account Balance shall remain in the Plan upon a
Change in Control and shall be subject to the terms and conditions of the Plan.

5.2Payment of Change in Control Benefit.    The Change in Control Benefit, if
any, shall be paid to the Participant in a lump sum no later than 60 days after
the Participant's Benefit Distribution Date. Notwithstanding the foregoing, the
Committee shall interpret all provisions in this Plan relating to a Change in
Control Benefit in a manner that is consistent with Code Section 409A and
related Treasury guidance and Regulations.

-14-

--------------------------------------------------------------------------------




ARTICLE 6
Retirement Benefit


6.1Retirement Benefit.    A Participant who Retires shall receive, as a
Retirement Benefit, his or her vested Account Balance, calculated as of the
close of business on or around the Participant's Benefit Distribution Date, as
determined by the Committee in its sole discretion.

6.2Payment of Retirement Benefit.

(a)In connection with a Participant's election to defer an Annual Deferral
Amount, the Participant shall elect the form in which his or her Annual Account
for such Plan Year will be paid. The Participant may elect to receive each
Annual Account in the form of a lump sum or pursuant to an Annual Installment
Method of 5, 10, or 15 years. If a Participant does not make any election with
respect to the payment of an Annual Account, then the Participant shall be
deemed to have elected to receive such Annual Account as a lump sum.

(b)A Participant may change the form of payment for an Annual Account by
submitting an Election Form to the Committee in accordance with the following
criteria:

(i)The election to modify the form of payment for such Annual Account shall have
no effect until at least twelve (12) months after the date on which the election
is made; and

(ii)Each payment related to such Annual Account shall be delayed at least five
years from the originally scheduled Benefit Distribution Date for such Annual
Account.

For purposes of applying the requirements above, the right to receive an Annual
Account in installment payments shall be treated as the entitlement to a single
payment. The Committee shall interpret all provisions relating to an election
described in this Section 6.2 in a manner that is consistent with Code
Section 409A and related Treasury guidance or Regulations.

The Election Form most recently accepted by the Committee in accordance with the
criteria set forth above shall govern the payout of the applicable Annual
Account.

(c)The lump sum payment shall be made, or installment payments shall commence,
no later than 60 days after the Benefit Distribution Date. Remaining
installments, if any, shall continue in accordance with the Participant's
election for each Annual Account and shall be paid no later than 60 days after
each anniversary of the Benefit Distribution Date.


ARTICLE 7
Termination Benefit


7.1Termination Benefit.    A Participant who experiences a Termination of
Employment shall receive, as a Termination Benefit, his or her vested Account
Balance, calculated as of the close of business on or around the Participant's
Benefit Distribution Date, as determined by the Committee in its sole
discretion.

7.2Payment of Termination Benefit.    The Termination Benefit shall be paid to
the Participant in a lump sum payment no later than 60 days after the
Participant's Benefit Distribution Date.


ARTICLE 8
Disability Benefit


8.1Disability Benefit.    Upon a Participant's Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant's vested
Account Balance, calculated as of the close of business on or around the
Participant's Benefit Distribution Date, as selected by the Committee in its
sole discretion.

-15-

--------------------------------------------------------------------------------



8.2Payment of Disability Benefit.

(a)If a Participant becomes Disabled prior to being eligible for Retirement, the
Participant's Disability Benefit will be paid in a lump sum payment.

(b)If a Participant becomes Disabled on or after becoming eligible for
Retirement, the Participant's Disability Benefit shall be paid in the form in
which the Participant elected to receive his or her Retirement Benefit for each
Annual Account in accordance with Section 6.2.

(c)The lump sum payment shall be made, or installment payments shall commence,
no later than 60 days after the Benefit Distribution Date. Remaining
installments, if any, shall continue in accordance with the Participant's
election for each Annual Account and shall be paid no later than 60 days after
each anniversary of the Benefit Distribution Date.


ARTICLE 9
Death Benefit


9.1Death Benefit.    The Participant's Beneficiary(ies) shall receive a Death
Benefit upon the Participant's death which will be equal to the Participant's
vested Account Balance, calculated as of the close of business on or around the
Participant's Benefit Distribution Date, as selected by the Committee in its
sole discretion.

9.2Payment of Death Benefit.    The Death Benefit shall be paid to the
Participant's Beneficiary(ies) in a lump sum payment no later than 60 days after
the Participant's Benefit Distribution Date.


ARTICLE 10
Beneficiary Designation


10.1Beneficiary.    Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

10.2Beneficiary Designation; Change; Spousal Consent.    A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee's rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, spousal
consent is required and shall be provided in a form designated by the Committee,
executed by such Participant's spouse and returned to the Committee. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

10.3Acknowledgment.    No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

10.4No Beneficiary Designation.    If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant's benefits, then the Participant's designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving

-16-

--------------------------------------------------------------------------------



spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the executor or personal representative of the Participant's
estate.

10.5Doubt as to Beneficiary.    If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

10.6Discharge of Obligations.    The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.


ARTICLE 11
Leave of Absence


11.1Paid Leave of Absence.    If a Participant is authorized by the
Participant's Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a separation from
service, as determined by the Committee in accordance with Code Section 409A and
related Treasury guidance and Regulations, (i) the Participant shall continue to
be considered eligible for the benefits provided in Articles 4, 5, 6, 7, 8, or 9
in accordance with the provisions of those Articles, and (ii) the Annual
Deferral Amount shall continue to be withheld during such paid leave of absence
in accordance with Section 3.3.

11.2Unpaid Leave of Absence.    If a Participant is authorized by the
Participant's Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
separation from service, as determined by the Committee in accordance with Code
Section 409A and related Treasury guidance and Regulations, such Participant
shall continue to be eligible for the benefits provided in Articles 4, 5, 6, 7,
8, or 9 in accordance with the provisions of those Articles. However, the
Participant shall be excused from fulfilling his or her Annual Deferral Amount
commitment that would otherwise have been withheld during the period during
which the unpaid leave of absence is taken. If a Participant returns from the
leave of absence during the Plan Year in which leave of absence began, the
Participant's deferral election shall be immediately reinstated for the
remainder of the year with respect to compensation earned subsequent to the
return from the leave of absence. In addition, if the Participant returns to
employment, the Participant may elect to defer an Annual Deferral Amount for the
Plan Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan, provided such deferral elections are
otherwise allowed and an Election Form is delivered to and accepted by the
Committee for each such election in accordance with Section 3.3 above.

11.3Leaves Resulting in Separation from Service.    In the event that a
Participant's leave of absence from his or her Employer constitutes a separation
from service, as determined by the Committee in accordance with Code
Section 409A and related Treasury guidance and Regulations, the Participant's
vested Account Balance shall be distributed to the Participant in accordance
with Article 6 or 7 of this Plan, as applicable.


ARTICLE 12
Termination of Plan, Amendment or Modification


12.1Termination of Plan.    Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Company reserves the right to Terminate the Plan,
either entirely or with respect to one or more Employers participating in the

-17-

--------------------------------------------------------------------------------



Plan. Such action shall be taken by the Board of Directors or its delegate. In
the event of a Termination of the Plan, the Measurement Funds available to
Participants following the Termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Termination of the Plan is effective.
Following a Termination of the Plan, Participant Account Balances shall remain
in the Plan until the Participant becomes eligible for the benefits provided in
Articles 4, 5, 6, 7, 8 or 9 in accordance with the provisions of those Articles.
The Termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination. Notwithstanding the foregoing, to the extent
permissible under Code Section 409A and related Treasury guidance or
Regulations, during the 30 days preceding or within 12 months following a Change
in Control, the Company shall be permitted to (i) terminate the Plan, and
(ii) distribute the vested Account Balances to Participants in a lump sum no
later than 12 months after the Change in Control, provided that all other
substantially similar arrangements sponsored by such Company are also terminated
and all balances in such arrangements are distributed within 12 months of the
termination of such arrangements.

12.2Amendment.

(a)The Company, acting through its Board of Directors or a delegate of the Board
of Directors, may, at any time, amend or modify the Plan in whole or in part
with respect to the Company or a particular Employer. Notwithstanding the
foregoing, (i) no amendment or modification shall be effective to decrease the
value of a Participant's vested Account Balance in existence at the time the
amendment or modification is made, and (ii) no amendment or modification of this
Section 12.2 or Section 13.2 of the Plan shall be effective.

(b)Notwithstanding any provision of the Plan to the contrary, in the event that
the Company determines that any provision of the Plan may cause amounts deferred
under the Plan to become immediately taxable to any Participant under Code
Section 409A and related Treasury guidance or Regulations, the Company may
(i) adopt such amendments to the Plan and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the Plan benefits provided by the Plan and/or (ii) take such other actions as
the Company determines necessary or appropriate to comply with the requirements
of Code Section 409A and related Treasury guidance or Regulations.

12.3Plan Agreement.    Despite the provisions of Sections 12.1 and 12.2 above,
if a Participant's Plan Agreement contains benefits or limitations that are not
in this Plan document, the Company may only amend or terminate such provisions
with the written consent of the Participant.

12.4Effect of Payment.    The full payment of the Participant's vested Account
Balance under Articles 4, 5, 6, 7, 8, or 9 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant's Plan Agreement shall
terminate.


ARTICLE 13
Administration


13.1Committee Duties.    Except as otherwise provided in this Article 13, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (ii) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a

-18-

--------------------------------------------------------------------------------



Participant shall not vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.

13.2Administration Upon Change in Control.    Within 120 days following a Change
in Control, an independent third party administrator (the "Administrator") may
be selected by the individual who, immediately prior to the Change in Control,
was the Company's Chief Executive Officer (the "Ex-CEO"). The Committee, as
constituted prior to the Change in Control, shall continue to be the
Administrator until the earlier of (i) the date on which such independent third
party is selected and approved, or (ii) the expiration of the 120 day period
following the Change in Control. If an independent third party is not selected
within 120 days of such Change in Control, the Committee, as described in
Section 13.1 above, shall be the Administrator. The Administrator shall have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan, including, but
not limited to, benefit entitlement determinations; provided, however, upon and
after the occurrence of a Change in Control, the Administrator shall have no
power to direct the investment of Plan assets or select any investment manager
or custodial firm for the Plan. Upon and after the occurrence of a Change in
Control, the Company must: (1) pay all reasonable administrative expenses and
fees of the Administrator; (2) indemnify the Administrator against any costs,
expenses and liabilities including, without limitation, attorney's fees and
expenses arising in connection with the performance of the Administrator
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the Administrator or its employees or agents; and
(3) supply full and timely information to the Administrator on all matters
relating to the Plan, the Participants and their Beneficiaries, the Account
Balances of the Participants, the date and circumstances of the Termination of
Employment, Disability, or death of the Participants, and such other pertinent
information as the Administrator may reasonably require. Upon and after a Change
in Control, the Administrator may be terminated (and a replacement appointed) by
the Ex-CEO. Upon and after a Change in Control, the Administrator may not be
terminated by the Company.

13.3Agents.    In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.

13.4Binding Effect of Decisions.    The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

13.5Indemnity of Committee.    All Employers shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.

13.6Employer Information.    To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

-19-

--------------------------------------------------------------------------------






ARTICLE 14
Other Benefits and Agreements


14.1Coordination with Other Benefits.    The benefits provided for a Participant
and Participant's Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant's Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.


ARTICLE 15
Claims Procedures


15.1Presentation of Claim.    Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
"Claimant") may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

15.2Notification of Decision.    The Committee shall consider a Claimant's claim
within a reasonable time, but no later than 90 days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90 day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination. The Committee shall notify the Claimant in
writing:

(a)that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(b)that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)the specific reason(s) for the denial of the claim, or any part of it;

(ii)specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii)a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(iv)an explanation of the claim review procedure set forth in Section 15.3
below; and

(v)a statement of the Claimant's right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

15.3Review of a Denied Claim.    On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant's duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant's duly authorized representative):

(a)may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;

-20-

--------------------------------------------------------------------------------



(b)may submit written comments or other documents; and/or

(c)may request a hearing, which the Committee, in its sole discretion, may
grant.



15.4Decision on Review.    The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant's
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:

(a)specific reasons for the decision;

(b)specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

(c)a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant's claim for benefits; and

(d)a statement of the Claimant's right to bring a civil action under ERISA
Section 502(a).

15.5Arbitration/Interest on Unpaid Amounts/Controlling Law.

(a)The Participant or Beneficiary may submit the controversy to final and
binding arbitration pursuant to the then most applicable Rules of the American
Arbitration Association ("AAA"); provided, however, that unless the parties
otherwise agree, the arbitration shall be before a single arbitrator selected
either by mutual agreement or, failing agreement, from a list of seven
arbitrators provided by AAA, (1) four of whom shall be retired judges of the
Superior or Appellate Courts of California who are residents of Santa Clara,
counties adjoining to Santa Clara County, or San Francisco County, and, if such
list exists at the time of the dispute, who are members of the Independent List
of Retired Judges, and (2) three of whom shall be members of the National
Academy of Arbitrators, resident in Santa Clara, counties adjoining to Santa
Clara County, or San Francisco County. In the event the parties are unable to
agree upon such an arbitrator from such list of seven, each party shall strike
one name in turn with the first to strike being chosen by lot. When only one
name remains, that person shall be the parties' arbitrator. The parties hereto
expressly waive their rights, if any, to have such matters heard by a jury or a
judge, whether in state or federal court. The cost of the arbitration,
including, but not limited to, any reasonable legal fees or other expenses
incident thereto incurred in connection with such arbitration, shall be borne by
the Employer unless the arbitrators(s) determines that the Participant's or
Beneficiary's claim is frivolous, in which case the Participant or Beneficiary
shall bear his own legal fees. In the arbitration the Committee's decision on
appeal shall be upheld unless the arbitrator(s) determine that the decision
constitutes an abuse of discretion.

(b)The Employer agrees to pay interest on any amounts payable to a Participant
or Beneficiary under this Plan which are not paid within 30 days after the date
when due and on any money judgment which is awarded to the Participant or
Beneficiary following a proceeding to enforce any portion of this Plan from the
date that payments should have been made under this Plan. Such interest shall be
calculated at the prime rate offered by a bank designated by the

-21-

--------------------------------------------------------------------------------



Committee, or its successor, from the date that payments should have been made
under this Plan to the time of actual payment.


ARTICLE 16
Trust


16.1Establishment of the Trust.    In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan, (the "Trust").

16.2Interrelationship of the Plan and the Trust.    The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

16.3Distributions From the Trust.    Each Employer's obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer's obligations under
this Plan.


ARTICLE 17
Miscellaneous


17.1Status of Plan.    The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that "is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees"
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (ii) in
accordance with Code Section 409A and related Treasury guidance and Regulations.
The foregoing notwithstanding, the Company makes no representation that the
benefits provided under the Plan will comply with Code Section 409A and makes no
undertaking to prevent Code Section 409A from applying to the benefits provided
under the Plan or to mitigate its effects on any deferrals or payments made
under the Plan.

17.2Unsecured General Creditor.    Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

17.3Employer's Liability.    An Employer's liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

17.4Nonassignability.    Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to

-22-

--------------------------------------------------------------------------------



seizure, attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant's or
any other person's bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.

17.5Not a Contract of Employment.    The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. The Participant's participation in
the Plan shall not create a right to further employment with any Employer and
shall not interfere with any ability of any Employer to terminate the
Participant's employment relationship at any time with or without cause.

17.6Furnishing Information.    A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

17.7Terms.    Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

17.8Captions.    The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

17.9Governing Law.    Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.

17.10Notice.    Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Adobe Systems Incorporated
Attn: Senior Director of Compensation and Benefits
345 Park Avenue
San Jose, CA 95110-2704

A second copy shall also be sent to the General Counsel for the Company, at the
same address listed above. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

17.11Successors.    The provisions of this Plan shall bind and inure to the
benefit of the Participant's Employer and its successors and assigns and the
Participant and the Participant's designated Beneficiaries.

17.12Spouse's Interest.    The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable

-23-

--------------------------------------------------------------------------------



by such spouse in any manner, including but not limited to such spouse's will,
nor shall such interest pass under the laws of intestate succession.

17.13Validity.    In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

17.14Incompetent.    If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person's property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

17.15Court Order.    The Committee is authorized to comply with any court order
in any action in which the Plan or the Committee has been named as a party,
including any action involving a determination of the rights or interests in a
Participant's benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law. In addition, if necessary to
comply with a domestic relations order, as defined in Code Section 414(p)(1)(B),
pursuant to which a court has determined that a spouse or former spouse of a
Participant has an interest in the Participant's benefits under the Plan, the
Committee, in its sole discretion, shall have the right to immediately
distribute the spouse's or former spouse's interest in the Participant's
benefits under the Plan to such spouse or former spouse, as provided in Treasury
Regulations Section 1.409A-3(j)(4)(ii).

17.16Distribution in the Event of Income Inclusion Under 409A.    If any portion
of a Participant's Account Balance under this Plan is required to be included in
income by the Participant prior to receipt due to a failure of this Plan to meet
the requirement of Code Section 409A and related Treasury guidance or
Regulations, the Participant may petition the Committee or Administrator, as
applicable, for a distribution of that portion of his or her Account Balance
that is required to be included in his or her income. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Participant's
Employer shall distribute to the Participant immediately-available funds in an
amount equal to the portion of his or her Account Balance required to be
included in income as a result of the failure of the Plan to meet the
requirements of Code Section 409A and related Treasury guidance or Regulations,
which amount shall not exceed the Participant's unpaid vested Account Balance
under the Plan. If the petition is granted, such distribution shall be made
within 90 days of the date when the Participant's petition is granted. Such a
distribution shall affect and reduce the Participant's benefits to be paid under
this Plan. Notwithstanding the preceding sentences of this section, if the
Committee determines that Code Section 409A requires that distribution of
Account Balances be automatic in order to comply with Code Section 409A, the
portion of a Participant's Account Balance that fails to comply with the
requirements of Code Section 409A shall be automatically distributed.

17.17Deduction Limitation on Benefit Payments.    If an Employer reasonably
anticipates that the Employer's deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent deemed necessary by the Employer to ensure that the entire
amount of any distribution from this Plan is deductible, the Employer may delay
payment of any amount that would otherwise be distributed from this Plan. Any
amounts for which distribution is delayed pursuant to this Section shall
continue to be credited/debited with additional amounts in accordance with
Section 3.9 above. The delayed

-24-

--------------------------------------------------------------------------------



amounts (and any amounts credited thereon) shall be distributed to the
Participant (or his or her Beneficiary in the event of the Participant's death)
at the earliest date the Employer reasonably anticipates that the deduction of
the payment of the amount will not be limited or eliminated by application of
Code Section 162(m).

17.18Insurance.    The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of a Participant, in such amounts and in such forms as the
Trust may choose. The Employers or the trustee of the Trust, as the case may be,
shall be the sole owner and beneficiary of any such insurance. The Participant
shall have no interest whatsoever in any such policy or policies. Any
application and procurement of insurance shall comply with Section 101(j) of the
Code, including the requirements requiring proper notification to and consent by
Participants. A Participant who has elected to be insured shall supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.

IN WITNESS WHEREOF, the Company has signed this Plan document as of October 31,
2007.

    "Company"
Adobe Systems Incorporated, a Delaware corporation
 
 
By:
 
/s/ Ellen Swarthout

--------------------------------------------------------------------------------

Senior Director, Global Benefits and Compensation

-25-

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.52



TABLE OF CONTENTS
ADOBE SYSTEMS INCORPORATED DEFERRED COMPENSATION PLAN
ARTICLE 1 Definitions
ARTICLE 2 Selection, Enrollment, Eligibility
ARTICLE 3 Deferral Commitments/Company Contribution Amounts/ Company Restoration
Matching Amounts/Vesting/Crediting/Taxes
ARTICLE 4 Scheduled Distribution; Unforeseeable Financial Emergencies
ARTICLE 5 Change in Control Benefit
ARTICLE 6 Retirement Benefit
ARTICLE 7 Termination Benefit
ARTICLE 8 Disability Benefit
ARTICLE 9 Death Benefit
ARTICLE 10 Beneficiary Designation
ARTICLE 11 Leave of Absence
ARTICLE 12 Termination of Plan, Amendment or Modification
ARTICLE 13 Administration
ARTICLE 14 Other Benefits and Agreements
ARTICLE 15 Claims Procedures
ARTICLE 16 Trust
ARTICLE 17 Miscellaneous
